Citation Nr: 0117335	
Decision Date: 06/28/01    Archive Date: 07/03/01	

DOCKET NO.  95-08 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a schedular total (100 percent) rating for 
post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to August 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
for proceedings consistent with a September 1, 2000, order by 
the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals) (Court) which vacated a September 17, 1999, Board 
decision to the extent that such decision denied a schedular 
rating higher than 70 percent for post-traumatic stress 
disorder (PTSD).  In vacating the Board's action and 
remanding the matter to the Board pursuant to 38 U.S.C.A. 
§ 7252(a), the Court granted a Joint Motion For Remand And To 
Stay Further Proceedings filed by the appellant (veteran) and 
by the Acting Secretary of Veterans Affairs (Appellee).

The veteran's original appeal to the Board was from a January 
20, 1994, rating decision by the Cleveland, Ohio, Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
awarded service connection for PTSD, denied service 
connection for bipolar disorder and assigned a 10 percent 
initial rating for PTSD effective from July 21, 1992.  The 
veteran appealed the 10 percent rating assigned for the 
disorder.  During the pendency of the appeal he submitted a 
large quantity of additional evidence, and a number of rating 
decisions confirmed and continued the 10 percent rating.  The 
Board remanded the case on May 1, 1997, for additional 
evidentiary development and readjudication.  By a rating 
decision of July 2, 1998, the RO assigned an increased rating 
of 30 percent from July 21, 1992, the effective date of the 
award of service connection for PTSD.  In the decision of 
September 17, 1999, the Board further increased the schedular 
rating to 70 percent and awarded a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  The RO subsequently made both awards effective 
as of July 21, 1992. 

The joint motion of the parties faulted the Board's September 
17, 1999, decision for failing to provide an adequate 
statement of reasons and bases for the finding that the 
criteria for a 100 percent schedular rating had not been met.  
The motion alleged that the Board failed to address certain 
evidence in the record, including a statement from the Ohio 
Veterans Home and statements by VA treating physicians to the 
effect that the veteran was permanently and totally disabled 
and that this evidence should have been addressed in light of 
rating criteria in effect both before and after November 7, 
1996.  The parties asserted that the Court's holding in 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) would have 
required consideration of entitlement to a schedular 
100 percent rating under 38 C.F.R. § 4.16(c) since the appeal 
has been pending since before the deletion of that provision 
in November 1996.  

In his appeal to the Court the veteran also raised the issue 
of entitlement to a finding that he is permanently disabled 
as a result of PTSD.  This matter has not been developed or 
certified for appellate review and is not inextricably 
intertwined with the issue properly before the Board.  
Harris v. Derwinski, 1 Vet. App. 180 (1991); Hoyer v. 
Derwinski, 1 Vet. App. 208 (1991); Kellar v. Brown, 6 Vet. 
App. 157 (1994).  See also Parker v. Brown, 7 Vet. App. 116 
(1994) (A claim is intertwined only if the RO would have to 
reexamine the underlying merits of any denied claim which is 
pending on appeal before the Board).  Accordingly, this 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The version of the VA General Rating Formula for Mental 
Illnesses found in the provisions of the rating schedule in 
effect before November 7, 1996, was more favorable to the 
veteran's claim than the criteria which became effective on 
that date.  

2.  Disability resulting from the veteran's service-connected 
PTSD renders him demonstrably unable to obtain or retain 
employment.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 
38 C.F.R. §§ 4.129, 4.132, including Diagnostic Code 9411 (as 
in effect before November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed his original application for service 
connection for a psychiatric disorder in October 1974 and the 
claim was denied in December 1974, as were several later 
attempts to reopen the claim.  The Board denied an appeal for 
service connection for a psychiatric disability in March 1983 
and a claim for PTSD in June 1990.  A request to reopen the 
PTSD claim on the basis of new and material evidence was 
received from the veteran in August 1992.  A hearing officer 
awarded service connection for PTSD in December 1994 
following a hearing held in connection with that claim, and 
the rating board assigned a 10 percent rating from July 21, 
1992.  

The evidence considered in connection with the determination 
as to the initial rating assigned for PTSD included the 
report of a November 1993 VA psychiatric examination at which 
the veteran complained of nightly headaches and flashbacks 
and reported that he was always frightened.  He described 
himself as self-conscious and withdrawn.  On examination the 
veteran was shaky and he cried at times.  He made involuntary 
hand motions suggestive of tardive dyskinesia.  The examiner 
concluded that there was no evidence to support a diagnosis 
of schizophrenia and that the symptoms were more 
characteristic of PTSD than bipolar affective disorder.  He 
expressed the belief that any manic disorder had been 
precipitated by the veteran's traumatic combat experiences.  

The veteran was hospitalized at VA facilities on various 
occasions in 1993, 1994, and 1995 for psychiatric disability 
diagnosed variously as bipolar disorder, generalized anxiety 
disorder, a personality disorder or PTSD.  On discharge in 
October 1994 and August 1995 he was characterized as 
presently not employable.  

In an April 1996 statement, a VA physician, S. DiGiovanni, 
M.D., related that the veteran carried diagnoses of PTSD and 
bipolar disorder and that symptoms of anxiety, push leap and 
panic type symptoms were consistent with either diagnoses.  
Outpatient treatment had focused on symptoms of PTSD.  The 
physician expressed the opinion that the primarily disabling 
condition was PTSD rather than bipolar disorder.  

In a January 1996 statement, Dr. DiGiovanni stated that she 
had treated the veteran on both an inpatient and outpatient 
basis for about 18 months at the Brecksville VA Medical 
facility and that it was her professional opinion that the 
veteran was permanently disabled and not gainfully employable 
due to the chronicity of his mental illness.  A similar 
statement dated in June 1997 is of record.  

The veteran underwent a social work study and VA psychiatric 
examinations in September 1997 pursuant to the May 1997 Board 
remand.  The social worker reported that the veteran lived in 
an apartment but would soon reside at the Ohio Veterans Home.  
The veteran described himself as a "recluse" and "paranoid" 
who lived with the fear that something was going to happen to 
him in public and was afraid of things beyond his control.  
His daily routine included visits to a coffee shop where he 
talked to acquaintances.  He had female friends who called on 
him about twice a month.  He occupied himself with projects 
around his apartment and watched TV in the evening.  He 
complained of a poor sleeping pattern in that he would 
attempt to stay awake to avoid nightmares and would sleep 
fairly well until he began to dream, when he would wake up 
automatically.  

On psychological testing, the veteran described himself as 
paranoid and reported sleep problems.  He currently took 
medication to take the edge off of hysteria and panic.  The 
diagnoses included panic disorder, rule out obsessive-
compulsive disorder, bipolar disorder by history and PTSD.  
The GAF score was 35 indicating major impairment.  On 
psychiatric examination the veteran stated that he avoided 
confrontations and arguments, that he stayed away from crowds 
and that he did not like to talk about Vietnam.  He described 
nightmares relating to Vietnam as well as flashbacks about 
combat experiences.  He had a feeling of impending doom.  He 
was currently starting in a stress recovery program and had 
been involved in a VA outreach clinic since 1980.  He had not 
worked since 1979.  After that he had tried a couple of jobs 
from which he was fired.  On examination the veteran was 
oriented to time, place and person.  He was tense and anxious 
without evidence of mania, pressured speech or hypomania.  
The Axis I diagnoses were PTSD, panic disorder, bipolar 
disorder by history and obsessive-compulsive disorder.  The 
GAF score was 40.  

The veteran underwent a VA psychiatric examination in 
November 1998.  The examiner indicated that he had conducted 
a lengthy review of the file.  He was currently living at the 
Ohio Veterans Home where he had moved in 1997.  He described 
multiple psychiatric hospitalizations.  He reported an 
incident in which he had become destructive at the Ohio 
Veterans Home in June 1998 because he was unable to sleep and 
was anxious and depressed.  He had not worked since 1980.  He 
complained of inability to relax at the veterans hospital.  
He was nervous and anxious, had panic attacks most of the 
time, and feared going to crowded places and traveling in a 
car.  He had trouble sleeping and the medication gave him bad 
dreams.  He was tired most of the time and smoked constantly.  
He thought that something was going to happen to him and was 
prepared for that.  He had difficulty concentrating as well 
as hypervigilance and an exaggerated startle response.  He 
had nightmares three or four times per night as well as 
flashbacks.  He had an intense psychological distress upon 
exposure to events that symbolized or resembled traumatic 
events.  His interest in significant activities was markedly 
diminished and he did not want to go out.  He stayed by 
himself and isolated himself.  He had no friends at all.  He 
had a restricted range of affect.  On examination the veteran 
was alert, anxious and restless.  He was preoccupied about 
his panic disorder and sleeplessness.  He was oriented and 
his memory was fair.  Intellectual function was average.  His 
general fund of knowledge was fairly good.  He was 
preoccupied with compulsive activity, such as checking the 
door locks as if someone was there and constantly washing his 
hands 20 times a day.  The examiner concluded that the 
veteran continued to have classic symptoms of PTSD with 
anxiety and panic disorder with agoraphobia.  He reported 
that the veteran had most recently been hospitalized at the 
Providence Hospital in June 1998 after destructive and 
bizarre behavior at the Ohio Veterans Home.  He noted that in 
the past the veteran had had different diagnoses such as 
major depression, acute schizophrenia and bipolar disorder 
but at the present time the primary diagnosis was PTSD.  In a 
January 1999 addendum, the examiner commented that the 
veteran was not psychotic or depressed but had symptoms of 
PTSD.  

A number of additional documents have been received from the 
Ohio Veterans Home.  A June 1998 statement indicates that the 
veteran had been notified to vacate the home as soon as he 
could find alternate living arrangements because he had set a 
fire outside a fellow resident's door and had stated he was 
going to buy a gun.  An August 1998 statement by a volunteer 
coordinator indicated that after about two months the veteran 
had stopped showing up to do volunteer work.  She related 
that the veteran was easily distracted and agitated and she 
expressed the opinion that the veteran could not complete 
tasks or make commitments at the current time and would not 
be considered employable on a career basis or otherwise.  An 
October 1998 statement from the president of a veterans 
service organization auxiliary stated that she had known the 
veteran because of her volunteer duties at the Ohio Veterans 
Home and that to her knowledge he had made no effort to 
establish himself socially in the community outside of the 
home.  A statement from D. Brennan dated November 1998 
indicates that the veteran had made a somewhat bizarre 
remark.  

The record includes a large quantity of medical records from 
the Providence Hospital dated in June 1998 pertaining to 
evaluation and treatment there.  The discharge diagnosis was 
major depression with psychotic features, underlying panic 
disorder.  The GAF was about 30.  The focus of the 
hospitalization was to stabilize the veteran's mental status 
through psychiatric intervention and pharmacological means.  

In a July 1998 statement, E. Ortiz, a treating physician, 
submitted a statement advising that he had treated the 
veteran for two years and that the veteran was deemed 
unemployable.  

An August 1998 statement is of record from E. Rohira, M.D., 
who had treated the veteran on an emergency basis at the 
Providence Hospital and who had seen the veteran regularly 
for medication management for treatment of long-standing 
mental problems.  The veteran had been in and out of 
hospitals and was on various medications.  Current treatment 
was for a diagnosis of post-traumatic stress disorder and 
obsessive-compulsive personality disorder.  He expressed the 
belief that the veteran was totally and permanently disabled 
due to the current diagnosis.  The diagnosis on Axis I was 
major depression, recurrent with post-traumatic stress 
disorder, and on Axis II the diagnosis was obsessive-
compulsive personality disorder.  The GAF score was about 50.  

II.  Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other changes, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  The 
new law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The present appeal has not been reviewed by the RO 
in light of the VCAA requirements because under the 
circumstances of this case a remand to the RO would serve no 
useful purpose.  Given the finding herein that the present 
record is adequate for appellate review and that the Board's 
determination is favorable to the veteran, it will not be 
prejudicial to him for the Board to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Although the entire recorded history must be considered, 
38 C.F.R. § 4.2 (2000), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The present 
appeal arises from the denial of a claim for increase as 
defined in 38 C.F.R. § 3.160(f) (2000), as distinguished from 
the assignment of an initial rating following the original 
grant of service connection; consequently, the rule from 
Francisco, Id., applies.  See Fenderson v. West, 12 Vet. App 
Vet. App. 119 (1999).  

The service-connected PTSD has been rated under Diagnostic 
Code 9411 of the VA rating schedule, which requires 
application of the VA General Rating Formula for 
Psychoneurotic Disorders.  The rating was initially assigned 
under the version of the General Rating Formula, codified at 
38 C.F.R. § 4.132, which was in effect before November 7, 
1996, on which date revisions of the VA rating schedule 
became effective, as set forth in 38 C.F.R. § 4.130.  The 
regulatory revisions represented a substantial change in the 
rating criteria.  The rating criteria in effect before 
November 7, 1996, for ratings of 70 percent and 100 percent 
were as follows:  

100 percent -- The attitudes of all 
contacts except the most intimate are so 
adversely affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.  

70 percent -- Ability to establish and 
maintain effective or favorable 
relationships with people is severely 
impaired.  The psychoneurotic symptoms are 
of such severity and persistence that 
there is severe impairment in the ability 
to obtain or retain employment.  

Since November 7, 1996, the VA General Rating Formula for 
Psychoneurotic Disorders has provided as follows:  

100 percent -- Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation or own name.  

70 percent -- Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative judicial 
process has been concluded, the version most favorable to the 
claimant must be applied unless Congress has provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary has done so.  Karnas v. Brown, 1 Vet. App. 308 
(1991); Marcoux v. Brown, 9 Vet. App. 289 (1996).  In the 
present case, since the veteran's appeal began before 
November 7, 1996, both versions of the regulations must be 
considered for the period after that date.  However, only the 
pre-November 6, 1997, criteria will be applicable before that 
date, regardless of which criteria are more beneficial to the 
veteran after November 7, 1996.  See VAOPGCPREC 3-00, Id.  

The psychiatric manifestations described at length in the 
record include many of the characteristic diagnostic symptoms 
associated with PTSD, including hypervigilance, flashbacks, 
an exaggerated startle response and avoidance of reminders of 
the traumatic event.  In addition, the veteran has been 
reported to have a number of more nonspecific symptoms such 
as anxiety, depression, poor concentration, panic attacks, 
sleep disturbance and restlessness.  There is an element of 
paranoia to the veteran's behavior in that he has become 
reclusive and is afraid of things he cannot control.  
Compulsive behavior has been repeatedly described.  The 
record includes a number of psychiatric diagnoses other than 
PTSD, including, in particular, bipolar disorder, obsessive-
compulsive disorder and panic disorder.  The most recent 
examinations have attributed the veteran's symptoms primarily 
to PTSD.  Earlier VA examinations and the private medical 
reports are less clear diagnostically, despite the repeated 
reporting of PTSD, but the complexity of the diagnostic 
picture and a lack of complete consistency from one 
examination to the other make it impossible to separate the 
symptoms that might be attributed to each of several 
diagnoses if, in fact, multiple psychiatric disorders do 
coexist.  In addition, there is evidence that tends to 
suggest that the bipolar disorder is itself a reaction to 
experiences in Vietnam.  Consequently, none of the veteran's 
psychiatric pathology may be excluded for rating purposes, 
and all must be considered in evaluating the degree of 
disability due to PTSD.  

The criteria for a 100 percent rating set forth in the pre-
November 7, 1996, version of the VA Rating Schedule appear to 
be more favorable to the veteran's claim than the new 
criteria that went into effect on that date.  The Court has 
held that any one of three independent bases listed in the 
pre-November 1996 criteria for a 100 percent rating, if met, 
is sufficient to support the assignment of a 100 percent 
rating and such a rating should be assigned.  Johnson v. 
Brown, 7 Vet. App. 95 (1994).  

It is also relevant that before November 7, 1996, the Code of 
Federal Regulations included 38 C.F.R. § 4.16(c) which 
provided as follows:  

[T]he provisions of paragraph (a) of this 
section [pertaining to total disability 
ratings based on individual 
unemployability] are not for application 
in cases in which the only compensable 
service-connected disability is a mental 
disorder assigned a 70 percent 
evaluation, and such mental disorder 
precludes the veteran from securing or 
following a substantially gainful 
occupation.  In such cases, the mental 
disorder shall be assigned a 100 percent 
schedular evaluation under the 
appropriate diagnostic code.  

As a result of the psychiatric symptoms, the veteran leads a 
rather seclusive life, is subject to episodes of paranoia and 
has a rather constricted existence.  He has not had regular 
employment since 1979 or 1980.  The degree of restriction on 
his activity is not the equivalent of "virtual isolation in 
the community" such as to satisfy the first independent 
basis, nor are the symptoms totally incapacitating such as to 
establish the second independent basis.  However, the veteran 
must be considered unemployable in view of the severity of 
his psychiatric manifestations and his documented lack of 
success in remaining gainfully occupied over a period of many 
years.  There is credible medical opinion in support of his 
allegation of unemployability.  A finding that the veteran is 
"demonstrably unable to obtain or retain employment" does not 
entail a substantial rhetorical jump from the "unable to 
secure or follow a substantially gainful occupation" standard 
required under 38 C.F.R. § 4.16(a) for a total rating based 
on individual unemployability.  Given the total cumulative 
weight of the evidence supporting a finding of 
unemployability, the evidence as to whether the "demonstrably 
unable" standard is met is at least in relative equipoise.  
38 U.S.C.A. § 5107(b) (West 1991).  In addition, for the 
period before November 1996, a schedular 100 percent rating 
is assignable under 38 C.F.R. § 4.16(c).  Since the pre-
November 1996 criteria have been found to be more favorable 
to the veteran, there is no reason for discontinuation of the 
schedular 100 percent rating after November 1996.  

The decision herein represents a change in the legal basis 
for the assignment of a total disability evaluation that was 
undertaken to satisfy the order issued by the Clerk of the 
Court on motion of the parties.  The decision herein will not 
result in any increase the amount of compensation currently 
being paid or otherwise entitle the veteran to any benefit 
beyond that to which he was entitled by virtue of the 
September 1999 decision.  


ORDER

The appeal for a 100 percent schedular rating for 
service-connected PTSD is allowed, but subject to the legal 
and regulatory criteria governing the payment of monetary 
awards.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

